UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22050 Exact name of registrant as specified in charter: Delaware Enhanced Global Dividend and Income Fund Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: November 30 Date of reporting period: February 28, 2011 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware Enhanced Global Dividend and Income Fund February 28, 2011 Number of Value Shares (U.S. $) Common Stock – 51.78% Consumer Discretionary – 6.36% Bayerische Motoren Werke $ Comcast Class A †DIRECTV Class A Disney (Walt) *Don Quijote Home Depot Lowe's Mattel McGraw-Hill *PPR *Publicis Groupe Target *Techtronic Industries Toyota Motor Vivendi *Yue Yuen Industrial Holdings Consumer Staples – 4.66% Archer-Daniels-Midland *Aryzta *Chaoda Modern Agriculture Holdings Coca-Cola Amatil CVS Caremark Greggs Kimberly-Clark Kraft Foods Class A Metro Parmalat *Safeway Diversified REITs – 0.61% Duke Realty *Entertainment Properties Trust Lexington Realty Trust Stockland Energy – 4.61% Anadarko Petroleum Chevron CNOOC ConocoPhillips Devon Energy Exxon Mobil Marathon Oil National Oilwell Varco Occidental Petroleum Petroleo Brasiliero ADR *Total Williams Financials – 7.02% Allstate *AXA Banco Santander Bank of New York Mellon BB&T Comerica *Fifth Street Finance JPMorgan Chase Marsh & McLennan *Mitsubishi UFJ Financial Group Nordea Bank *Solar Capital Standard Chartered State Street SunTrust Banks Travelers UniCredit Healthcare – 4.14% Abbott Laboratories *†Alliance HealthCare Services Baxter International Bristol-Myers Squibb Cardinal Health Johnson & Johnson Meda Class A Merck Novartis Pfizer Quest Diagnostics Sanofi-Aventis Healthcare REITs – 0.12% Cogdell Spencer Nationwide Health Properties Hotel REITs – 0.13% †Ashford Hospitality Trust †Diamondrock Hospitality Industrial REITs – 0.52% Cambridge Industrial Trust DCT Industrial Trust Goodman Group *ING Industrial Fund Industrials – 8.28% *Alstom Asahi Glass Compagnie de Saint-Gobain Deutsche Post Finmeccanica †Flextronics International Fluor General Electric Honeywell International ITOCHU Koninklijke Philips Electronics *†Mobile Mini Northrop Grumman *Pitney Bowes Singapore Airlines Teleperformance Vallourec *Waste Management Information Technology – 3.64% †CGI Group Class A HTC Intel International Business Machines †Motorola Solutions Nokia *†Sohu.com Xerox Malls REITs – 0.70% General Growth Properties Simon Property Group Manufactured Housing REIT – 0.08% Equity Lifestyle Properties Materials – 3.13% *ArcelorMittal Dow Chemical duPont (E.I.) deNemours Lafarge *Nucor Rexam *Vale ADR Mixed REIT – 0.27% *Digital Realty Trust Mortgage REITs – 0.09% Chimera Investment *Cypress Sharpridge Investments Multifamily REITs – 0.47% Camden Property Trust *Campus Crest Communities *Investors Real Estate Trust Office REITs – 0.46% Government Properties Income Trust Mack-Cali Realty Orix JREIT 17 *Parkway Properties SL Green Realty Real Estate Management & Development – 0.39% Mitsubishi Estate *Renhe Commercial Holdings Starwood Property Trust Shopping Center REITs – 0.89% ∏Charter Hall Retail REIT Corio *Kimco Realty Link REIT Ramco-Gershenson Properties Trust *Regency Centers *Unibail-Rodamco Westfield Group Westfield Retail Trust Single Tenant REIT – 0.14% *National Retail Properties Telecommunications – 2.75% AT&T Chunghwa Telecom ADR *Frontier Communications †GeoEye Mobile Telesystems ADR Telefonica TELUS Verizon Communications Vodafone Group Utilities – 2.32% American Electric Power Duke Energy Edison International National Grid NorthWestern Progress Energy Public Service Enterprise Group Sempra Energy Total Common Stock (cost $82,440,992) Convertible Preferred Stock – 1.66% Banking, Finance & Insurance – 0.32% Aspen Insurance Holdings 5.625% exercise price $29.28, expiration date 12/31/49 Bank of America 7.25% exercise price $50.00, expiration date 12/31/49 Citigroup 7.50% exercise price $3.94, expiration date 12/15/12 @Fannie Mae 8.75% exercise price $32.45, expiration date 5/13/11 Computers & Technology – 0.05% Unisys 6.25% exercise price $45.66, expiration date 3/1/14 Energy – 0.44% *Apache 6.00% exercise price $109.12, expiration date 8/1/13 SandRidge Energy 8.50% exercise price $8.01, expiration date 12/31/49 Healthcare & Pharmaceuticals – 0.29% HealthSouth 6.50% exercise price $30.50, expiration date 12/31/49 Telecommunications – 0.56% Lucent Technologies Capital Trust I 7.75% exercise price $24.80, expiration date 3/15/17 Total Convertible Preferred Stock (cost $3,492,518) Principal Amount° Agency Collateralized Mortgage Obligations – 0.25% Fannie Mae REMICs Series 2001-50 BA 7.00% 10/25/41
